DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 9, claim 15, lines 5, “the slope associated with the tapered sidewall” lacks antecedent basis.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Robbins, III (5,226,551). Robbins, III, discloses, in figs. 6, 7, 12, 13, 
Re-claims 1, 8, 15, a collapsible container for food comprising: collapsible container comprising:
a  ring or rigid top circumferential peripheral flange 66 88;
a rigid base 74, 92 ; and
a flexible sidewall 90 disposed between and fixed to the flange and the base,
whereby the slope associated with the tapered sidewall is a continuous straight line between the rigid base and the ring, and
wherein the collapsible container is compressible between an expanded position with the flange spaced upwardly away from the base and forming a container interior and a collapsed position with the flange positioned substantially near the base.
Re-claims 3, 10, 17, further comprising a lid 62, 100 adjacent to the opening of the container and operatively connected to the outwardly extending edge of the ring, wherein the lid is adapted to seal the container.
Re-claims 5, 12, 19, wherein the rigid material is selected from the group consisting plastic, see col. 5, lines 14-45.
Re-claims 7, 14, 20, wherein the ring or rigid base include an ergonomic indentation or gripping surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, III (4,930,644) in view of Robbins, III (5,226,551).
Robbins, III (4,930,644) discloses, in fig. 8, a collapsible container for food comprising: collapsible container comprising:
a  ring or rigid top circumferential peripheral flange 36;
a rigid base 40 ; and
a flexible sidewall 18 disposed between and fixed to the flange and the base,
wherein the collapsible container is compressible between an expanded position with the flange spaced upwardly away from the base and forming a container interior and a collapsed position with the flange positioned substantially near the base; wherein the flexible side wall is a continuous straight line between the rigid base and the ring
Robbins, III (4,930,644) lacks to the flexible side wall is a tapered continuous straight line between the rigid base and the ring.
Robbins, III (5,226,551) teaches, in figs. 6, 7, 12, 13, a collapsible container comprising a flexible side wall is a tapered continuous straight line between a rigid base and a ring. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Robbins, III (5,226,551), to modify the invention of Robbins, III (4,930,644) with the flexible side wall is a tapered continuous straight line between the rigid base and the ring as an obvious matter of design choice for the shape of the container.
	Re-claims 6 and 13, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the invention of Robbins, III (4,930,644) in view of Robbins, III (5,226,551) with the rigid material comprising transparent or opaque material to enhance the good looking, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, III (4,930,644) in view of Robbins, III (5,226,551), and further in view of Wallace (5,692,424).
Wallace teaches, in fig. 1, a food container comprising a cutting mechanism spanning the opening of the package, the cutting mechanism comprising metal wires, plastic wires, and mixtures thereof.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Wallace, to modify the invention of Robbins, III (4,930,644) in view of Robbins, III (5,226,551) with a cutting mechanism as claimed in order to facilitate of cutting food as user’s desired

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins, III (4,930,644) in view of Robbins, III (5,226,551), and further in view of  Kusuma et al. (2005/0127074) or  Cooper et al. (2015/0034661).
Kusuma et al. teach, in fig. 14, a collapsible container comprising a lid being a pull top lid 142.
Cooper et al. teach, in fig. 10, a collapsible container comprising a lid including a peelable film 30.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of  Kusuma et al. or  Cooper et al., to modify the invention of Robbins, III (4,930,644) in view of Robbins, III (5,226,551) with the lid is a pull top lid or includes a peelable film for facilitating of sealing and opening of the lid to the container.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejections as alleged above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        August 27, 2022